 In the Matter of QUEENS-PREMIER-WILLIAMS FUR DRESSING CORP.andSAMUEL' TANDIORIOIn the Matter of LAMB AND RABBIT WORKERS UNION, LOCAL 85, INTER-NATIONAL FUR AND LEATHER WORKERS UNION OF THE UNITED STATESAND CANADA, CIO 1andSAMUEL TANDIORIOCases Nos. 2-CA-326 and 2-CB-98.-Decided November 14,1950DECISION AND ORDEROn June 7, 1950, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding finding, as isset forth in detail in the copy of the Intermediate Report attachedhereto, that neither of the Respondents had engaged in or were eiigag-ing in the unfair labor practices each was respectively charged within the complaint.He therefore recommended that the proceeding bedismissed.Thereafter, the Charging Party filed exceptions to theIntermediate Report and a supporting brief; and the RespondentUnion filed a memorandum in support of the order recommended bythe Trial Examiner.The Charging Party also requested oral argu-ment.That request is hereby denied, as the briefs and record inthis case adequately present the positions of the parties.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the addition of the following comments on the jurisdiction issue.3We agree with the- Trial Examiner that the -operations of. the Re-spondent Company, as disclosed by the entire record in the case, sub-stantially affect commerce within the meaning of the Act, and that,accordingly, the Board has jurisdiction in this case.'As amended at the hearing.Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-member panel[Chairman Herzog andMembers Reynoldsand Murdock].'As is noted in the Intermediate Report, both Respondents denied the Board's jurisdic-tion in answering the complaint.92 NLRB No. 14.42 QUEENS-PREMIER-WILLIAMSFUR DRESSING CORP.43The jurisdictional facts, set forth in more detail in the IntermediateReport, show, among other things, that the services performed bythe Respondent Company represent an essential step in the processingand/or manufacture of furs into a saleable product.. It shows fur-ther, that of the Respondent's total annual income for such services,an amount far in excess of $50,000, reflects income derived from thesale of services to numerous fur coat and fur trimming manufacturerswho ship individually, more than $25,000 worth of their respective furproducts per annum to extra-State destinations.In view of the foregoing, and in accordance with our decision in theHollow Tree Lumbercase,4 we find, further, that it will effectuate thepolicies of the Act to exercise jurisdiction here.We agree with theTrial Examiner, however, that the record does not establish that theRespondents violated the Act as charged, and we shall therefore dismissthe complaint.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint be, and it hereby is,dismissed.INTERMEDIATE REPORT AND RECOMMENDED ORDERVincent M. Rotolo, Esq.,for the General Counsel.Max Zucker, Esq.,for the Company.Witt & Cammer,byHarold Cammer, Esq.,for the Union.Snitow & Snitow, by Melvel W. Snitow, Esq.,for the Complainant.Upon charges filed by Samuel Tandiorio, an individual complainant,on July1, 1948, alleging that Lamb and Rabbit Workers Union, Local 85, InternationalFur and Leather Workers Union of the United States and Canada,CIO,' theUnion,had caused,and that Queens-Premier-WilliamsFur DressingCorp., NewYork,New York, theCompany, had effectuated, Tandiorio's discharge becausehe would not authorize a checkoff of union dues the General Counsel issued hiscomplaint dated June 10, 1949, against the Company and the Union, Respondentsherein,alleging violations of Section 8 (a) (1), 8(a) (3) ; 8 (b)(1) (A),and 8(b) (2) of the Act(61 Stat. 136).Copies of the complaint,accompaniedby notice of consolidation, of the charges,and hearing on the complaint, wereduly served upon the Respondent and Tandiorio.Withrespect to the unfair labor practices the complaint alleged that aboutJune 25,1948, theRespondent Union caused,and the Respondent Company dideffect, the discharge of and subsequently refused to reinstate,Tandiorio,becauseTandiorio had refused to assist the Union or had engaged in activities hostileto it.Answerswere dulyfiled by both Respondents denying the jurisdiction ofthe Board and the commission of unfair labor practices.'Hollow Tree Lumber Company,91 NLRB 635.'As amended at the hearing. 44DECISIONS OF' NATIONAL :LABOR.RELATIONS BOARDUpon due notice a hearing was held at New York, New York, on October 4, 5,6, and 7, 1949, before the undersigned Trial Examiner.All parties were repre-sented by counsel, participated in the hearing, and were afforded full.opportunityto examine and cross-examine witnesses, to introduce evidence bearing on theissues, to argue the issues orally upon the record, and to file briefs and/orproposed findings.Subsequently a memorandum brief was submitted by theGeneral Counsel on the question whether the Respondent Company was engagedin or its activities affected commerce within the meaning of the Act.At the close of the hearing both Respondents moved to dismiss the complainton,inter alia,jurisdictional or commerce grounds.'On November 22, 1949, theTrial Examiner issued an Order in which, after reviewing the jurisdictionalfacts developed at the hearing he granted these motions of the Respondents.Thereafter the General Counsel and the complainant filed with the Board arequest for review of this Order, and in the alternative requesting reopening ofthe record for the purpose of adducing additional evidence with respect to theinterstate operations of the Respondent Company's customers.On January 18,1950, the Board issued its Order directing that the record be reopened andfurther hearing held with respect to the nature and extent of the operations ofthe Respondent Company's customers with particular regard to whether theproducts of such customers found their way to purchasers outside the State ofNew York. The Board's Order further directed such report by the Trial Exam-iner as the entire record warranted.On May 5, 1950, the parties filed with the Trial Examiner a stipulation andsupplemental stipulation incorporating evidence on the issues referred to in theBoard's remanding Order.Additionally, the stipulation waived further hear-ing, consented to the incorporation of such evidence into the record, and author-ized the Trial Examiner to declare the hearing closed.On the same day theTrial Examiner by telegraphic order directed that the stipulations and theiraccompanying data be received into evidence, ordered the hearing closed, andgranted the parties to May 22, 1950, to file briefs and/or proposed findings andconclusions..Memorandum briefs directed to the interstate commerce issuehave been received from the General Counsel and the Company and considered.Upon the entire record in the case, and from observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCOMPANYQueens-Premier-Williams Fur Dressing Corp., is a fur tanner and dresser. Itoperates a plant in Brooklyn, New York, out of the operation of which theinstant ease arose.So far as the record discloses it does not own or operate anyother plants.The Company's function, essential to the manufacture of furgarments, is to tan and dress raw fur skins for fur dealers and manufacturers.This operation is of a service nature.The Company does not own or purchasethe skins which it processes.They are the property of the dealer or manufac-turer.The skins are of the following types : Fox, beaver, anink, sable, marten,otter, and rabbit.In 1949-the Company had 239 customers. Its income in that year from itsoperations was $718,294.23, and it employed about 115 employees.The dealersand manufacturers for whom the Company processes are mainly located in New2Other motionsby theRespondents to dismiss on the merits are disposedof byfindingsand conclusions hereinafter. 'QUEENS-PREMIER-WILLIAMS FUR DRESSING CORP. -'45York City. , Only about 1 percent of the furs are received by the Company from,or shipped by the Company to, points outside New York City. The skins are"normally picked up by company trucks at the place of business of the dealer ormanufacturer in New York City, processed by the Company, and then returnedto the dealer or manufacturer.The main materials used by the Company in its operations consist of sawdust,'salt,alum, sulphuric acid, grease, and starch.Total purchases of materialsand supplies in 1948 amounted to $121,162.30.Thirteen plus percent of thistotal, in dollars terms $16,819.05, was purchased from sources located outsidethe State of New York.The original source of the furs processed by the Company may be either fromwithin or outside the State of New York. A manufacturer may purchase theskins from sellers outside the State, or he may purchase them from dealers orbrokers in New York ; usually New York City. In either case the manufacturercan buy the skins before they are dressed, sorted, and graded, and have theseoperations performed himself ; or the dealer may break the skins from theiroriginal package, have them processed, sort, and grade them as to quality andother, relevant characteristics, and then display them for sale to the manufac-turer.Some 27 of the Company's 239 customers, accounting for $300,000 of its income,made total purchases of furs in 1949 in the amount of $10,165,043. A substantialportion of these furs ultimately find their way into the stream of commerceand are transported outside the State of New York ; either by way of directsale to out-of-State purchasers or by sale to New York purchasers having outletsor customers outside the State.A selection of some 9 of the Company's customers drawn from testimony atthe original hearing discloses that during 1948 and 1949 these firms sent ap-proximately 105,000 skins to the Company valued at about $680,000. By number75 percent and by value 21 percent of these goods represented out-of-State pur-chases by these customers.Since the Company performs essential processing services for companies whoseproducts, presumably including those processed by the Company, find theirway into commerce in substantial proportion, it is found that the Company'soperations affect commerce within the meaning of the Act.IT.THE LABORORGANIZATION INVOLVEDLamb and .Rabbit Workers Union, Local 85, International Fur and LeatherWorkers Union of the United States and Canada, CIO, is a labor organizationadmitting to membership employees of the Company:III.THE ALLEGED UNFAIR LABOR PRACTICES'Preparatory to dressing, furs are soaked by the Company in vats containing,a.saline solution.After the proper amount of soaking the skins must be im-9The following findings are based on the testimony given by witnesses for the partiesor documentary evidence.Much of the testimony is undisputed. On some issues there areapparent conflicts which have been resolved in accordance with my judgment as to whichversion seems more credible in the light of surrounding circumstances, other evidence,and observation "of the witnesses. ' Some of the testimony, as related in the record, isconfusing and sometimes seemingly contradictory ; and the sequence of events is at timesobscure.This is partially attributable to language and reportorial difficulties.Some ofthe witnesses were not adept in the use of the English language and their narrative powerswore not always equal to the task of conveying precise meaning in that idiom. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediately dressed, otherwise they will be spoiled.The events herein took placemainly in,and involve only, the rabbit fleshing department of the Company'splant.Here rabbit skins are fleshed after they are removed from the soakingvats.Seventeen to twenty persons are employed in this department.All are mem-bers of the Union, which has represented them for a number of years. At thetime of the events herein,June 1948,the Company and the Union were operatingunder a collective bargaining agreement, made June 3, 1947,and expiring May31, 1949.This contract required employees to be members in good standingwith the Union.It further provided for the checkoff of union dues by thefollowing provision :The Employer will deduct from the wages of the members of the Unionnow employed or who shall hereafter be employed by the said Employers, allsums of money which may become due to the Union from such membersas initiation fees, dues and assessments,and-to turn over such moneys forth-with to the Union.The principal persons concerned in the events in question were SamuelTandiorio,the complainant,William Esikoff,theCompany'streasurer andoperating head, Julius Strauss,the Union's shop chairman,and Michael Hudyma,the Union's business agent.Tandiorio and Strauss were employeesof the Com-pany, Hudyma was not.In June 1948 Tandiorio was, and since sometime in 1947 had been, a flesherin the rabbit flesher department.He was a competent and satisfactory work-man with long prior experience in the industry and had been a member of theUnion for many years.At one time he had been the Union's business agent,the post now held by Hudyma.He had also some years before been on theUnion's executive board.Tandiorio is a man of vigorous personality and views,more articulate andwith a seemingly greater fund of general knowledge than many of his colleagues.These factors,along with native intelligence,a rugged sense of personal inde-pendence,an evident taste for rough and tumble debate, and an apparenttendency to combativeness and to dogmatic expression,combined to makeTandiorio an outstanding and at times impolitic personality among the em-ployees in the shop.Possessed of a lively mind, he frequently precipitated dis-cussion in the plant on any available subject, and then generally took a positiondiametrically opposed to that of his fellow employees.Often he would de-liberately provoke debate by the expression of views certain to meet combinedopposition,oppositionwhich his methods of attack sometimes whipped intopersonal animosity.With his somewhat more sophisticated intellectual equip-ment, Tandiorio would heap ridicule upon his opponents,to the accompanimentof abusive and provocative language.The impression left is that he was notoften worsted.In sum, in his relations with his fellow employees,Tandiorioseems to have been a kind of intellectual but extremely undiplomatic catalyst.These incidents left a residue of resentment among some employees towardTandiorio.Despite all this, because of his lively personality,he was not per-sonally disliked.The older employees seemingly regarded him as an acerbicPuck, whom they hoped that time would ultimately mellow'To some extent,apparently,certain of these traits had been characteristicof Tandiorio for many years,and had led to trouble in other shops. Because of4The findings in this paragraph are drawn from testimony of the witnesses,includingTandiorio,and my own impression of Tandiorio based on observation. QUEENS-PREMIER-WILLIAMS FUR DRESSING CORP.47a supposed tendency to be domineering,he had been removed from his positionon the Union'sExecutive Board.Because of his conduct toward employees atanother shop he had been fined by the Union in 1945 or 3-946; a fine whichTandiorio refused to pay, saying that he was "not going to pay those morons,"and which the Union apparently did not press.These experiences seem to haveleft Tandiorio resentful toward the Union.According to his testimony, afterlosing his office he largely ceased to attend general union and shop membershipmeetings and even when he did attend he did not voice any grievances. Butthough he did not voice his grievances to or within the Union,Tandiorio airedthem frequently and explosively to his fellow employees in the plant.In addition,Tandiorio developed a dislike for Business Agent Hudyma, a dis-like which,Tandiorio testified,stemmed from Hudyma's failure to keep a prom-ise to get Tandiorio a certain job. Characteristically Tandiorio expressed hisrancor to his fellow employees,many imbued with a deep sense of union loyaltyand respect for their elected representatives,in terms certain to provoke antag-onism atnong them. These expressions became most pronounced after Tandioriohad been employed by the Company in 1947. He would refer to Hudyma, forexample, as a "dirty Polack," and"incompetent."Tandiorio's speech was often more than merely derogatory;itwas frequentlylurid.In an industry not distinguished,according to Tandiorio's testimony,for decorous language,hismanner of expression was sufficiently colorful towarrant describing it as being extravagantly obscene.The Union he referredto as "this--Union."'At times Hudyma would call at the plant on unionbusiness.About May 1948, as Hudyma was leaving the shop, Tandiorio calledafter him,in tones unaudible to Hudyma but loud enough to be heard by theemployees,"Goodby, you dirty-." 8On this occasion,according to Julius Strauss, the Union's shop chairman, themen were so incensed that they considered taking physical action against Tan-diori.Tandiori,however, brandished a bottle and threatened to "break thebead" of anyone who came near him.'Tandiorio's coworkers and Julius Strauss, union shop chairman,sought tohave Tandiorlo take his differences to the union office and the Union ExecutiveBoard and talk them out,but Tandiorio declined.Strauss chided him for hisattitude and warned Tandiorio that the employees might take some actionagainst him.Some employees demanded that Chairman Strauss and FrankDePrisco,a fellow employee and treasurer of the Union,hale Tandiorio beforethe Union Executive Board on charges of abuse of fellow members.DePrisco,however, demurred,on the ground that Tandiorio was a friend of his.' AnthonyDeLucia, employee and executive board member,did however,rebuke Tandiorioseveral times.On the occasion of Tandiorio's remark about Hudyma, DeLuciareproved him.Tandiorio replied, "-9 him," (Hudyma)and in effect daredDeLucia to take him before the Executive Board, a dare which he repeated onother occasions.DeLucia indicated that some day he would;to which Tandiorio5An obscene adjective relating to sexual conduct.8An obscene epithet denoting addiction to certain unorthodox sex practices.7The finding as to the bottle incident is based on the testimony of Strauss and employeeAnthony DeLucia,which is credited.Tandiorio denied brandishing a bottle.He further,testified In explanation of his parting remark to Hudyma that another employee had ineffect dared him to make some comment on Hudyma's leaving.8Ironically, early in June 1948, Tandiorio accused DePrisco of stealing $500 from theunion treasury.'An obscene verb. 48DECISIONS OF, NATIONAL LABOR RELATIONS BOARDresponded,the Executive Board," saying- further -that he would "notcome if you drag me."These difficulties were known to company officials.William Esikof.,the. Coln-pany's treasurer, had had reports about Tandiorio's conduct and had himselfheard Tandiorio using abusive language toward employees. Individual men-had even complained to Esikoff.The latter, however, declined to take anyaction, saying, in effect, that so long as the work was done, it was the men'saffair and he would not interfere."After the Hudyma incident, according to Strauss' credited testimony, someemployees said that they would not work with Tandiorio. Strauss then tookthe complaint to Hudyma. The latter told Strauss to ignore Taudiorio. "Tol-erate him," Hudyma said, "we know what kind of an individual lie is.Maybesome day he will come to his senses."When Strauss replied that, if the Uniondid not take some action the men might act themselves, Hudyma warned himagainst that, saying further, "leave him alone. . . . He was a good man beforeand lie may come to. his senses again." Striiuss, on Hudyma's suggestion, per-suaded the men to drop the matter. But, according to the credited testimony0f Strauss and other employees, instead of ameliorating, Tandiorio's conductbecame sharper and his attitude more querulous; until in June 1948 eventscame to a climax.The Checkoff AuthorizationsThe contract between the Company and the Union, executed June 3, 1947,and expiring May 31, 1949, required the Company to checkoff union dues fromemployees' wages during the term of the agreement.Subsequent to the execution of this contract, on June 23, 1947, Congressenacted the Labor Management Relations Act of 1947. Section 102, Title I ofthe statute, the title containing the National Labor Relations Act, containeda savings clause providing,inter tdia,that Section 8 (a) (3) and S (b) (2) ofthe Act should not make an unfair labor practice the performance of a con-tractual obligation under an unrenewed and unextended collective bargainingagreement made prior to the enactment of the Act, if such performance wouldnot have been an unfair labor practice under Section 8 (3) of the Wagner Act.However, Section 302, Title III, of the statute, under pain of criminal penalties,forbadeinter aria,the deduction of union clues from employees' wagesafterfitly 1, 19118,except upon written authorization executed by the individualemployee.The conduct prohibited by the provisions of Title III was not de-clared to be an unfair labor practice and the enforcement of those provisionswas not committed to the National Labor Relations Board.It is thus seen that while continuance of the deduction of Tandiorio's uniondues without his individual authorization after July 1, 1948, might not haveconstituted an unfair labor practice under Section 8 of Title I (a questionunnecessary here to decide), it could conceivably have constituted- a violationof Section 302, Title III, punishable by $10,000 fine and 1 year's imprisonment.Presumably in contemplation of the prospective operation of Section 302beginning July 1, 1948, Shop Chairman Strauss, on Time 14, 1948, distributedforms among the employees requesting their individual authorizations for thecontinuance of the dues checkoff for the duration of the unexpired contract.1°Footnote9, supra.In explanation of Esikoff's response it may be noted that the menlargely ran thedepartmentthemselvesand were rarely directly supervised. QUEENS=1 REMIE t=WIL'LIAMS FUR DRESSING CORP.49`GVithiithe next several days all employees signed the authorization exceptTandiorio.When Strauss presented the form to Tandiorio the latter refusedtd sign, telling Strauss that he would "sign nothing for the Union," that underthe law he did not have to be a member of the Union, and that he "wanted to beout of it."During the next 10 dais Strauss persistently, but courteously,attempted to persuade Tandiorio to execute the authorization, without success.According to Strauss' credited testimony, Tandidrio's response was "throw meout of the Union." Other employees also attempted to persuade Tandiorio,equally unsuccessfully.Shop Chairman Strauss reported Tandiorio's refusalto Hudyma and asked what was to be done about it. Hudyma instructed himnot to do anything. "Leave him alone," lie told Strauss, "maybe he will changehia mind."The situation continued thus without change until June 24.On that dayStrauss again. approached Tandiorio and gave him another authorization card,again requesting that he sign it.Tandiorio again refused. Struss neverthelessleft the card with Tandiorio.When he ieturned later, Tandiorio told him thathe "did not want to belong to this12Union."He then tore up his union bookand threw it in Strauss' face, at the same time daring Strauss to "kick" himout of the Union, stating that that was what he wanted. Tandiorio then tooka piece of chalk and wrote on either the wall or his bench "F- the Union." 13The testimony is confused as to the exact sequence of events thereafter onthe day of June 24 but as nearly as can be reconstructed from differingaccounts, what happened is about as follows :After Tandiorio had torn up his union book he became involved in an argu-Mont with DeLucia, iii the course of which Tandiorio in effept dared DeLucia tohave him thrown out of the Union; and DeLucia retorted that "the time wouldcome" when he would do so. The situation evidently became somewhat turbu-lent, for sometime later company treasurer Esikoff came down from his office,exhorted the men to calm down, and asked what the trouble was about.Tandiorio excited according to Esikoff, told Esikoff thathe did not want to payhis union duesand that the Union was attempting to stop him from workingbecause of his refusal. The men, to the contrary, told Esikoff, in substance, thatTandiorio's conduct was offensive and that they would not tolerate it any longer.During the conversations Tandiorio verbally attacked-the employees in abusiveand profane terms.He finally told Esikoff in the presence of the men, that ifhe could get out of the Union he would work for 25 cents per hundred less thanthe other employees.Esikoff, concluding that Tandiorio was too angry to per-mit further discussion, then left.14Tandiorio's finalcomments to Esikoff, and his reference to undercutting thewage scale, left the ben in an ugly mood. During the afternoon they discussedthe situation among themselves and finally laid down their tools and ceasedworking.While Tandiorio testified that this cessation was pursuant to an12See footnote5, supra.mm Tandiorio testified that when Strauss gsive him the card on June 24 Strauss statedthat Tandiorio must sign it, or the Union would stop him from working, and that Straussthereafter instructed the skin boy not to bring skins to Tandiorio to work on. Strauss'testimony to the contrary is credited.14Tandiorio admitted having made this statement but placed it at 2 or 3 weeks beforeJune 24.The testimony of Esikoff and other employees places it during the above con-versation. It is concluded that Tandiorio's recollection is in error.Tandiorio's explanationfor having made the remark was that it was "humorous" and made only to arouse resent-ment among the men. The evidence reveals that in this purpose he succeeded.929979-51-vol. 92-5 50.DECISIONS OF. NATIONALLABOR RELATIONS BOARDorder by Strauss, the preponderance of the testimony establishes that the men-ceased working spontaneously in resentment over Tandiorio's statements toEsikoff.They informed Strauss that they would not work any longer withTandiorio.There is no substantial evidence of union direction or incitementof the work stoppage. Strauss and other members of the union shop committee—upon instructions from the men, then went to Esikoff's office and informedhim that because of Tandiorio's actions the men refused to work with him anylonger.Esikoff protested, pointing out that the contract had a no-strike clause,and that valuable furs would be spoiled unless the work continued. Straussand Esikoff attempted to contact Business Agent Hudyma but the latter was.out of town, in Gloversville, New York. Esikoff got in touch with his lawyer,Max Zucker, who exhorted Strauss and other union officials not to permit thecessation to continue.Accounts are differing and confusing as to what actionwas finally decided upon, but it seems most probable and it is found, that Esikoffand the Committee finally agreed that the men should continue working thatday, and that if Tandiorio insisted on working the next day, Esikoff wouldstop him. In any event, the Committee reported substantially that to the men.and persuaded them to resume working.That evening Tandiorio, Esikoff, and other company officials conferred inEsikoff's office.The Company's officials sought to persuade Tandiorio to workout his differences with the men, and, informed by Tandiorio that the Unionwanted him to sign the check-off authorization, urged him to do it.Here againthe exact details of the conversation are somewhat obscure, but it seems fairly.clear from the testimony of Tandiorio and Esikoff that the latter told Tandiorioin words or in substance that he should not come to work the following morninguntil his difficulties hid been straightened out, with Tandiorio responding thathe would be in regardless.June 25, 1948On the following morning Tandiorio came to work early, before the otherdressers.The skin boy declined. to give him skins, whereupon Tandiorio wentto the soaking vats, took out a batch of skins and commenced working.Whenthe other employees came in later and saw Tandiorio at work, they declined tobegin working themselves.At that time there were some 8,000 skins in the vatsvalued at $4,000, which would have spoiled unless dressed promptly.Esikoffasked Tandiorio to stop working and to go to the Union and straighten the matterout.Tandiorio asked for permission to finish the batch of skins on which hewas working, which was granted.He finished the skins, ceased to work, and waspaid off.The other employees then went to work.Tandiorio has not worked for the Company since that date. It is concededthat at the time of the termination of his employment Tandiorio's dues werefully paid up in the Union; that he was a member in good standing; and thatG'onclusions.The General Counsel contends that the Union caused him to be, and thatTandiorio was in fact, discharged because he refused to authorize the continua-tion of checkoff of his union dues from his wages.These contentions are deniedby the Company and the Union on various grounds, factual and legal.My resolution of the factual issues disposes of the case, making it unnecessary to passupon the novel legal questions. ,,QUEENS-PREMIER-WILLIAMSFUR DRESSINGCORP.51The Company first contends that Tandiorio was not discharged but was merelyrequested to desist working until his differences with the Union were resolved.I find that whatever term is used to describe the result, Tandiorio ceased workingat the behest of the Company..Additionally the Company and the Union contend that even if Tandiorio wasdischarged, the discharge was warranted by intolerable behavior in the planton his part.The General Counsel contends that Tandiorio's conduct was eithernot a factor in or merely a pretext for his discharge.It-seems quite clear from the testimony that during the year preceding June1948, because of his resentment toward the Union and personal dislike of Hudyma,Tandiorio had deliberately attempted to provoke and bait his fellow employees.In this he succeeded.Tandiorio's flamboyant expressions, his offensively voicedcontempt for Hudyma and the Union, and abusive language toward the em-ployees themselves are scarcely mere language of union dissidence.. Whateverhis ultimate purpose Tandiorio avowedly sought to provoke resentment amonghis fellow employees.His statements, recounted heretofore, strongly suggesta belief on Tandiorio's part that if he could compel the Union to expel him hetwould be free of further obligation to it; and colorable argument for concluding that his entire course of conduct during the year preceding June 1948 wasdesignedto secure his expulsion, and that he consciously chose the checkoff issueas the vehicle for a pattern of behavior designed to make himself totallynongrata.This, however, is unnecessary to decide.The Union did not seek to expelhim. Instead the employees themselves became so aroused that they refusedto work with him any longer. It has been found that this action was spontaneousand not the result of union direction or instruction.While the checkoff incident.was the factor which precipitated the events which culminated in Tandiorio'scessationof employment it was scarcely the factor which caused it.The causeinstead was Tandiorio's behavior. In any event the behavior, which resulted ina complete break-down of operations in the plant, warranted dismissal.Undersuch circumstances, it cannot be said with any degree of assurance that Tandioriowas dischargedfor the refusal to sign the authorization card, and not for thebehavior.It is consequentlyfound that the evidence does not establish violations ofthe statute.Recommendations for dismissalfollow.It is thereforeunneces-sary to pass uponthe legalissue as towhether, assuming that Tandiorio wasdischarged for refusalto authorize the checkoff, the discharge would never-theless not have constituted an unfairlabor practice.16 It is equallyunnecessaryto determineother questions raisedby theRespondents;nor the applicabilityof the decisionof theBoard in the case ofSalant& Salant, Inc.,88 NLRB.816, where the Board said, in part,that "Section 302 [does not] create a newunfair labor practice[and is not] even to be considered in determiningwhethercheckoffviolates Section8 of the Act."u The Respondents'argument on this issue,briefly stated,is substantially as followsSection 102 forbids any finding of unfair labor practices based upon performance of thecheckoff clause of the contract.Tandiorio's refusal to sign the authorization made itimpossible for the Company to perform the agreement without risking prosecution underSection 302.Efforts by an employee to compel an employer or union to breach a validcollective bargaining agreement are not protected under Section 7 or 8 of the Act, and.discharge therefor is for cause. 52COIhLusIONSovLA*1:Que•ns-Prerhiei-WilliaimsFur Dressing Corp.,isengaged in commercewithin the meaning of Section 2 (6) and(7) of the Act.2.Lamb and Rabbit Workers Union; Local 85; International Fur and LeatherWorkers Union of the United States and Canada, CIO,is a labor organizationwitliin the meaning Of Section 2(5) of the Act:3.Queens-Premier-Williams Fur Dressing Corp.,has not engaged in unfairlabor practices within the meaning of Section 8 (a) (1) and 8 (a) (3) ofthe Act.4.Lamb and Rabbit Workers Union;Local 85; International Fur and LeatherWorkers Union of the United States and Canada, CIO;has not engaged in unfairlabor practiceswithinthe meaning of Section8 (li) (1) (A)and 8 (b) (2)of the Act.[Recommended Order omitted from publication in this volume.]